Claimant is the executor of the last will and testament of Maria DeWitt Jessup, who died on the 17tli day of June, A. D. 1914, a resident of the State of Xew York. On June 14, 1915, the County Judge of Cook County, Illinois, entered an order approving the inheritance appraiser’s tax report, which fixed the tax on decedent’s property at $22,628.46. On May 17, 1915, which was prior to the date of the entry of the order aforesaid, claimant for the purpose of securing the payment of tax which might be assessed against the estate, deposited with the Peoples Trust and Savings Bank of Chicago, to the credit of the inheritance tax officials in said proceedings, the sum of $30,000.00 and' they in turn paid to the County Treasurer of Cook County, under protest, out of said deposit, the sum of $23,986.17, being the amount of tax assessed by the order of the County Judge, with interest thereon at the rate of six per cent per annum from June 17, 1914, the date of the decedent’s death. On August 15, 1915, an appeal was taken to the County Court from the order of the County Judge, fixing the tax aforesaid, and the County Court after making some deductions reduced the tax to $18,829.50. A further appeal was taken to the Supreme Court of the State of Illinois, from the final order and judgment of the County Court of Cook County, which resulted in a reversal of the final order and judgment of said County Court, People v. Cuyler, et al 276 Ill. 72. Later a final order was entered in the County Court of Cook County in accordance with the judgment and mandate of the Supreme Court. This final order provided that the total tax should he $14,907.87 which represents the amount of the final order and judgment of the $14,060.80 with interest thereon at the rate of 6% from June 17, 1914, the date of decedent’s death to June 14, 1915, the date of said payment. Claimant having paid the sum of $23,986.17 in accordance with the erroneous order of the County Judge, instead of $14,907.87 the amount he should have paid, he is therefore entitled to a refund of the difference, amounting to $9,078.30. We therefore make an award to claimant of nine thousand seventy-eight and 30/100 ($9,078.30) dollars.